Citation Nr: 1744991	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for intervertebral disc disorders, status postoperative laminectomy L5-S1 (referred to as a lumbar spine disability) prior to November 18, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to November 1993, November 1997 to April 2003, and August 2003 to November 2006.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran service connection for chronic back pain, status postoperative L5-S1 diskectomy without neurologic abnormality, thoracolumbar (assigning a 10 percent disability rating, effective from November 24, 2006).  

In a May 2014 decision, the Board denied the Veteran's initial increased rating claim prior to November 18, 2011.  The Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion for remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded.  In a June 2017 Court order, the joint motion was granted, and the Board's May 2014 decision was vacated and remanded for further action consistent with the JMR. The Veteran's claim now returns to the Board for compliance with the instructions in the June 2017 JMR.


FINDING OF FACT

Prior to November 18, 2011, the Veteran's lumbar spine disability was manifested by combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, and was not manifested by ankylosis, whether favorable or unfavorable, of the entire spine or thoracolumbar spine, forward flexion of the thoracolumbar spine 30 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or additional functional loss.   


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent, for intervertebral disc disorders, status postoperative laminectomy L5-S1, prior to November 18, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

According to the JMR, the Board's previous decision failed to address whether the Veteran demonstrated good cause for his failure to report for his VA examinations scheduled in October 2007, April 2008, June 2009, and November 2009.  See June 2017 JMR.  The Board recognizes that the Veteran worked overseas as a private security contractor during the appellate period.  The record is replete with references to his overseas contract work and shows his wife called VA medical centers to cancel his examinations.  As such, the Board finds the Veteran had good cause for failure to report to his scheduled VA examinations.  
See 38 C.F.R. § 3.655(a) (2017) (stating that examples of good cause include, but are not limited to, illness or hospitalization of the Veteran, death of an immediate family member, etc.).  

Nevertheless, a retrospective medical opinion is not warranted.  See Chotta v. Peake, 22 Vet. App. 80, 85-87 (2008) (in cases that span a lengthy period, the Secretary must determine whether a retrospective medical opinion is "necessary to make a decision on the claim").  Specifically, the Board finds a remand to obtain a medical opinion speculating on the Veteran's level of disability prior to his November 18, 2011 VA examination would be unable to yield specific clinical findings such as range of motion and such for the period under consideration herein, and would only cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Here, the Board has the Veteran's range of motion measurements from July 2006 and November 2011.  In addition, the Board has VA treatment records spanning the appellate period and statements from his employers stating that he did not miss time from work.  See November and December 2014 VA Forms 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits.  At his Board hearing in May 2011, the Veteran stated he missed at most 3 days a month from work due to this back pain.  See May 2011 Board hearing.  Thus, the Veteran's November 2011 VA examination, along with the other evidence of record, is adequate for rating purposes and does not require a retrospective medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 
 
The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).


II.  Initial Increased Rating Claim

Here, the Veteran has averred that his service-connected lumbar spine disability warrants an initial disability rating in excess of 10 percent prior to November 18, 2011.  He filed a Notice of Disagreement (NOD) with the November 2007 rating decision granting him service connection for this disability in November 2007.    

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 199, 125-26 (1999).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

Throughout the appellate period, VA rated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Further, if a Veteran has x-ray evidence to establish degenerative arthritis of the spine with noncompensable limitation of motion, he or she is entitled to a 10 percent disability rating for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the Veteran has Intervertebral Disc Syndrome (IVDS), the Veteran may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ultimately, the Veteran's disability rating will depend on which diagnostic code results in the higher evaluation.  

The pertinent criteria under the General Rating Formula for Diseases and Injuries of the Spine are as follows:  

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).

VA also must evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. at Note (1).  Further, VA must separately evaluate disability of the thoracolumbar and cervical spine segments.  Id. at Note (6).  Importantly, evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Before the Veteran was medically discharged in November 2006, he was afforded a physical examination four months after back surgery.  See July 2006 examination.  The Veteran's thoracolumbar flexion was to 70 degrees (85 degrees passive), extension to 10 degrees, right lateral to 24 degrees, left lateral to 27 degrees, and right and left lateral rotation to 30 degrees.  The Veteran exhibited pain on motion.  With a combined lumbar range of motion between 191 to 206 degrees, this examination approximated a 10 percent rating with the general rating criteria because his combined range of motion for the thoracolumbar spine exceeded 120 degrees but not 235 degrees.  At that time, the Veteran took Lortab and Ambien.  Id. 

At this examination, the Veteran told the doctor that his pain increased in intensity when he sat for 30 minutes, stood for about an hour, and could not do any lifting.  See July 2006 examination.  Due to this, the Veteran was "unable to do his MOS which includes a lot of bending and carrying heavy equipment.  He is unable to do his soldiering activities to include running, jumping, sit-ups, push-ups, three to five second rushes, digging a fighting position, running with a fight load of 48 pounds, or use of his MOPP gear, ruck sack and flax vest."  Id.  His military occupational specialty (MOS) was "small arms/artillery repairman."  See November 2006 DD-214.      

Five years later, the Veteran was afforded another VA examination to determine the severity of his lumbar spine disability.  See November 2011 VA examination.  At that examination, the Veteran reported he required morphine and oxycodone to function at a lower level of pain; without medication he was "useless."  The Veteran also said he would not have been able to sit in vehicle without pain medication.  Further, the Veteran admitted to taking morphine before his 2 hour drive to the appointment and exhibited normal range of motion without muscle atrophy or ankylosis.  However, upon repetitive-use testing, the Veteran's post-test extension was to 25 degrees and post-test left lateral flexion was to 25 degrees.  Id.  The examiner also found that the Veteran' straight leg raise test was negative and no radiculopathy.  Nevertheless, the examiner checked the box for "incapacitating episodes- at least 6 weeks in total duration over the past 12 months."  

According to the Veteran, without pain medication, he would be "on the floor in the fetal position to take pressure off of back" but "can do anything" with it.  See November 2011 VA examination.  The Veteran also stated that the time interval after taking pain medication is "45 minutes until relief begins to be effective."  Nevertheless, the examiner said that the Veteran exhibited no functional loss due to pain while on medication and found no neurological disorders associated with the lumbar spine disability.  Id.  

The Veteran also sought treatment for his lumbar spine disability during the appellate period at VA treatment centers between his security contracts overseas.  In November 2007, the Veteran complained of lower back pain (4/10).  A month later, he said he was taking hydrocodone and Ambien "to take the edge off" and combined them with beers to help him "relax."  See December 2007 VA treatment record.   Five months later, he stated that he was doing "good," that he liked his job overseas, and that his back was "better."  See April 2008 VA treatment record.  In June 2008, he said that his lower back pain was better and that he was taking medication "only at bedtime."  See June 2008 VA treatment record.  A few months later, he stated that his medication no longer controlled the pain and his medical provider increased morphine; importantly, he was advised to seek a pain clinic consult if the pain could no longer be controlled.  See October 2008 VA treatment record.     

In 2009, the Veteran reported back pain "5 days a week" that was "more intense" and made it harder to sleep.  See March 2009 VA treatment record.  A month later, after obtaining an MRI, the provider wanted to get him off "short acting narcotics" and replace them with "Tylenol and Motrin."  The provider also wanted to increase morphine and taper down hydrocodone.  See April 2009 VA treatment record.  The Veteran went overseas again shortly thereafter.  

Concomitant to his treatment, the Veteran received an MRI of the lumbar spine with and without IV contrast.  See January 2008 VA treatment record.  The report showed recurrent versus residual disc extrusion/sequestration and L5/S1 resulting in severe central canal stenosis which contacts the transiting S1 nerve root on the right.  However, over a year later, another MRI showed "resolution of previous recurrent or residual L5/S1 disc fragment seen previously [and] mild spondylosis at L4/5 as above."  See April 2009 VA treatment record.  

Also that year, the Veteran provided a statement in support of his claim.  See July 2009 statement.  In the statement, the Veteran described "24/7" pain where even on his medication it was hard for him to do his "day to day" activities.  Id.  He also said this disturbed his overseas contract position as a small arms repairman because it consisted of lifting, bending, standing, and sitting for long periods of time.  Further, he described not taking medication at work unless he suffered from "extreme pain."  Id.  

Almost two years later, the Veteran was afforded a Board hearing to discuss his case.  See May 2011 Board hearing.  At that time, the Veteran said he was not suffering from leg pain but experienced excruciating back pain from doing "anything" for a prolonged period of time.  Id.  At that time, he was no longer on morphine and said "oxycodone" no longer helped.  He said pain radiated from his lower back to his hips, butt cheeks, and shoulder blades.  When asked about his overseas contract work, he explained that he was a weapons mentor with "special forces" and trained commandos on "weapons maintenance."  Id.  He worked from 9:00AM to 11:00AM, and then went to his office from 2:30 to 4:00PM.  He did not tell the contractors about his back condition or medication because he would have been "terminated."  Id.  The Veteran also estimated missing work once or twice a month, "sometimes three times" because of his back problems.  Importantly, the Veteran said he was not prescribed bed rest by a physician 6 months prior to the Board hearing.  Id.    

The evidentiary record also contains two forms filled out by the Veteran's contract employers.  He worked for the first employer from October 2009 to October 2010; the employer noted that he did not lose any time from work because of his lumbar spine disability.  See December 2014 VA Form 21-4192.  At that job, the Veteran was a "weapons maintenance instructor/site manager."  Id.  He worked for the second employer from November 2010 to February 2014.  The employer noted that he did not lose any time from work during the 12 months preceding his last date of employment because of his lumbar spine disability.  At this contracting positon, he was a "gunsmith/weapons maintenance trainer" who was terminated because of "anger issues- pulled a weapon on co-worker."  See November 2014 VA Form 21-4192.

At different times during the appellate period, the Veteran has stated that he has experienced a worsening of his back pain.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2017).  Nevertheless, it is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

In assessing credibility and the ultimate facts of this case, the Board would be remiss to not discuss a VA examination afforded to the Veteran in January 2015 to assess the current severity of his lumbar spine disability.  At that examination, the examiner could not test range of motion because the Veteran stated that he was in "too much pain."  According to the examiner, most of the examination contained "dramatic exaggeration of pain" and the Veteran began "laughing and stating 'I'm having so many muscle spasms.'"  See January 2015 VA examination.  Further, "[w]hen he was sitting in > 90 degree flexion with elbows propped on his knees during the time of taking his history, [the] Veteran did not express any signs of pain or discomfort."  After the examiner stepped out of the room then returned, the Veteran said "just put down 0 degrees, you have my MRI and that is all you need" and that he could not attempt to do range of motion testing "because of [his] pain, so just put 0."  Before concluding the examination, the Veteran left; when he did so, he "stood up quickly from the chair (no signs of muscle spasm, jerking motion, or exclamations of pain) and walked briskly down the hall with no problems or abnormality of gait."  Id.  

Further, the Veteran stated that when he had a flare up he could not do anything and stayed in bed all day.  However, the examiner noted that though the Veteran stated he was having a flare up during the examination, he "walked to the exam room with ease and no complaints."  The examiner also found the Veteran in "good physical condition which is inconsistent with him stating that he [does not] do anything and most of the time stays in bed."  See January 2015 VA examination.  Importantly, the examiner noted that though the Veteran flexed and stood up with ease and exhibited no signs of pain for at least 30 minutes before the examination, his behavior changed as soon as he was asked to move to the examining table for the physical examination.  Specifically, "anything [the Veteran] did would express pain or [he would] yell out as if in pain."  See January 2015 VA examination.  The examiner found that the Veteran's examination was "filled" with Waddell's signs.  Id.   

Applying the facts in this case to the criteria set forth above, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his lumbar spine disability prior to November 18, 2011.  Specifically, the Veteran's IVDS contributes to a limited range of motion under the General Rating Formula for Diseases and Injuries of the Spine.  As stated in Note 6 of Diagnostic Code 5243, VA is to evaluate IVDS either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under § 4.25.

As neither the Veteran's treatment providers nor VA examiners opined that the Veteran has ankylosis, whether favorable or unfavorable, the Veteran is not entitled to 50 or 100 percent disability ratings.  At no point does the Veteran exhibit forward flexion of the thoracolumbar spine 30 degrees or less.  As stated above, the Veteran's flexion has exceeded 30 degrees in all range of motion testing; in addition, the Veteran's combined range of motion of the thoracolumbar spine has exceeded 120 degrees in all range of motion testing.  The Veteran does not have muscle spasm or guarding severe enough to result in abnormal gait or contour of the lumbar spine.  As such, the Veteran is not entitled to 20, 30, or 40 percent disability ratings for his service-connected lumbar spine disability.

The Veteran's combined range of motion of the thoracolumbar spine has exceeded 120 but not 235 degrees in all range of motion testing prior to November 18, 2011.  Therefore, a disability rating of in excess of 10 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula is not warranted. 

Higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time has the Veteran been prescribed bed rest by a physician.  At most, the Veteran missed from 0 to 3 days of work every month because of his back; however, his overseas contract employers did not say he missed any days of work due to back pain.  Further, the Board does not find the Veteran's statements as to the severity of his back pain and incapacitating episodes credible throughout the appellate period, as they contain inconsistent accounts regarding his ability to perform work or day to day activities.  Further, the Veteran's overseas contracts involved similar duties than his MOS; nevertheless, though one physician determined this was enough to medically discharge him from the military, the Veteran completed each contract and was not terminated until February 2014 because of his anger issues.  Even though the Veteran had access to physicians overseas and maintained contact with his VA treatment providers stateside, he was not prescribed required bed rest by a physician at any time throughout the appellate period.  Rather, the November 2011 VA examiner, based solely on the Veteran's recounting, determined the Veteran suffered from incapacitating episodes of at least 6 weeks.  The Veteran's work history contradicts this statement.  As such, a disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243. 

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, there is no evidence of any neurologic abnormalities or findings related to the service-connected lumbar spine disability.  The November 2011 VA examiner found no evidence of radicular pain, any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities related to the lumbar spine such as bowel or bladder problems.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment so that a separate neurological disability rating, as it applies to his service-connected lumbar spine disability, is warranted.

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under Diagnostic Code 5003, however, such is not warranted in this case because the Veteran's November 2011 examiner did not find evidence of its presence in the Veteran's lumbar spine.  Even if the treatment records showed arthritis, granting such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion code; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the lumbar spine has been found to be compensable at the 10 percent level under 38 C.F.R. § 4.71, Diagnostic Code 5237-5243.  Thus, a separate rating based on arthritis is not warranted in this case.

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, all VA examiners determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, and rotation) of the thoracolumbar spine with minimal loss of range of motion on repetition.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Here, the Board considered the Veteran's additional functional loss after three repetitions in terms of degrees; as such, a disability rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 10 percent levels for his lumbar spine disability, staged ratings are unjustifiable.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his initial disability rating prior to November 18, 2011 should be higher.  Nevertheless, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for an initial disability rating in excess of 10 percent for a lumbar spine disability are not met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to November 18, 2011 for the Veteran's intervertebral disc disorders, status postoperative laminectomy L5-S1 is denied.  




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


